Citation Nr: 1435787	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  14-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for poorly differentiated carcinoma of the liver, for accrued benefits or substitution purposes.

3.  Entitlement to service connection for poorly differentiated carcinoma of the ribs, for accrued benefits or substitution purposes. 

4.  Entitlement to service connection for poorly differentiated carcinoma of the right hip, for accrued benefits or substitution purposes. 

5.  Entitlement to service connection for poorly differentiated carcinoma of the spine, for accrued benefits or substitution purposes. 


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1971.  The Veteran died in May 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and December 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The Veteran initially filed the claim but died in May 2012, during the pendency of the claim.  The appellant is his surviving spouse; she has been substituted as the claimant for the purpose of processing these claims to completion.  The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  The appellant filed an application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child on a VA Form 21-534 in July 2012.  In July 2014, the RO notified the appellant that she met the criteria for substitution and that adjudication of the deceased Veteran's claims would continue on the basis of her being substituted as the claimant.  As such, the appellant-widow is a properly substituted party in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran received care at the Cancer Care Institute, Rapid City, South Dakota.  In addition, the Veteran received terminal care at the Spearfish Regional Hospital and Rapid City Regional Hospital.  Records regarding this treatment do not appear to have been associated with the claims file.

The Board notes that VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  In light of the incomplete treatment records associated with the claims folder, following obtaining any necessary authorization, the RO should attempt to obtain complete copies of the Veteran's records from the Cancer Care Institute, Spearfish Regional Hospital and Rapid City Regional Hospital.

Review of the claims file reveals that various records have been scanned into the VA treatment records and are available via VISTA.  On remand, attempts must be made to associate with the claims file scanned treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all record of the Veteran's treatment at the Cancer Care Institute, Spearfish Regional Hospital, and Rapid City Regional Hospital.   

2.  Attempt to associate with the claims file scanned treatment records associated with the Veteran's VA treatment records and available via VISTA.

3.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal are not granted, issue the appellant a supplemental statement of the case and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

